      Case 2:19-cv-00942-JAD-DJA Document 8 Filed 04/23/20 Page 1 of 2




 1

 2                                UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                    ***
 5    ALAN JOHN FRICKX,                                     Case No. 2:19-cv-00942-JAD-DJA
 6                            Plaintiff,
                                                            ORDER
 7          v.
 8    LUIS MACIA VENEGAS, ET AL.,
 9                            Defendants.
10

11          The Court previously granted Plaintiff’s request to proceed in forma pauperis and

12   screened the complaint pursuant to 28 U.S.C. § 1915. (ECF No. 4). It dismissed his original

13   complaint without prejudice for failure to state a claim on March 25, 2019 and granted him leave

14   to amend by April 15, 2019. Id. The Court stated, “Failure to comply with this order will result

15   in the recommended dismissal of this case.” Id. As Plaintiff failed to file a motion to extend or

16   an amended complaint by the April 15, 2019 deadline, the Court recommended dismissal on April

17   17, 2020. (ECF No. 6).

18          On April 21, 2020, the Court received Plaintiff’s request to withdraw his original

19   complaint and extend time to amend. (ECF No. 7). The Court notes that it already dismissed his

20   original complaint without prejudice so there is no complaint to withdraw. Further, Plaintiff does

21   not specify how much time he seeks to amend his complaint in his untimely request.

22   Nevertheless, in light of the current COVID-19 pandemic, the Court will withdraw its Report and

23   Recommendation (ECF No. 6) and give Plaintiff one more chance to amend his complaint if he

24   believes that he can cure the deficiencies identified in the Court’s Order (ECF No. 4). However,

25   the Court will limit the extension to 30 days.

26          Accordingly,

27          IT IS HEREBY ORDERED that the Court’s Report and Recommendation (ECF No. 6) is

28   withdrawn.
      Case 2:19-cv-00942-JAD-DJA Document 8 Filed 04/23/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff shall have 30 days from this order to submit an

 2   amended complaint. Failure to comply with this order will result in the recommended

 3   dismissal of this case.

 4          DATED: April 23, 2020

 5

 6
                                                     DANIEL J. ALBREGTS
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
